Exhibit 10.03

CARDINAL HEALTH, INC.

DIRECTORS’ STOCK OPTION AGREEMENT

UNDER THE

AMENDED AND RESTATED

OUTSIDE DIRECTORS EQUITY INCENTIVE PLAN

Cardinal Health, Inc., an Ohio corporation (the “Company”), has granted to
             (the “Grantee”), an option (the “Option”) to purchase             
Common Shares, without par value (the “Shares”), of the Company for a total
purchase price of $             (i.e., the equivalent of $             for each
full Share). The Option has been granted pursuant to the Cardinal Health, Inc.
Amended and Restated Outside Directors Equity Incentive Plan, as amended (the
“Plan”), and shall include and be subject to all provisions of the Plan, which
are hereby incorporated herein by reference, and shall be subject to the
following provisions of this agreement. Capitalized terms used herein which are
not specifically defined herein shall have the meanings ascribed to such terms
in the Plan. This Option, unless previously forfeited, shall vest and become
exercisable on             , and shall expire on             . Notwithstanding
the foregoing, in the event of a Change of Control prior to Grantee’s
termination of service on the Company’s Board of Directors (the “Board”), the
Option shall vest in full.

§1. Method of Exercise. At any time when the Option is exercisable under the
Plan, the Option shall be exercisable from time to time by written notice to the
Company (the date such notice is received by the Company, the “Exercise Date”)
which shall:

(a) state that the Option is thereby being exercised, the number of Shares with
respect to which the Option is being exercised, each person in whose name any
certificates for the Shares should be registered and his or her address and
social security number;

(b) be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by anyone other than the Grantee, be accompanied
by proof satisfactory to counsel for the Company of the right of such person or
persons to exercise the Option under the Plan and all applicable laws and
regulations; and

(c) contain such representations, warranties and agreements with respect to the
investment intent of such person or persons in form and substance satisfactory
to counsel for the Company.

§2. Payment of Exercise Price. The full exercise price for the Option shall be
paid to the Company: (i) in cash, (ii) by delivery of Shares with a fair market
value equal to the total exercise price at the time of exercise, (iii) by
attestation of ownership of such already-owned Shares, (iv) by delivery of cash
on the extension of credit by a broker-dealer to whom the Grantee (or other
person authorized to exercise the Option) has submitted a notice of exercise or
an irrevocable election to effect such extension of credit, or (v) by a
combination of the preceding methods. Any Shares delivered or attested to in
payment of an exercise price shall be valued as of the Exercise Date.

§3. Transferability. The Option shall be transferable (I) at the Grantee’s
death, by the Grantee by will or pursuant to the laws of descent and
distribution, and (II) by the Grantee during the Grantee’s lifetime, without
payment of consideration, to (a) the spouse, former spouse, parents,
stepparents, grandparents, parents-in-law, siblings, siblings-in-law, children,
stepchildren, children-in-law, grandchildren, nieces, or nephews of the Grantee,
or any other persons sharing the Grantee’s



--------------------------------------------------------------------------------

household (other than tenants or employees) (collectively, “Family Members”),
(b) a trust or trusts for the primary benefit of the Grantee or such Family
Members, (c) a foundation in which the Grantee or such Family Members control
the management of assets, or (d) a partnership in which the Grantee or such
Family Members are the majority or controlling partners; provided, however, that
subsequent transfers of the transferred Option shall be prohibited, except
(X) if the transferee is an individual, at the transferee’s death by the
transferee by will or pursuant to the laws of descent and distribution, and
(Y) without payment of consideration to the individuals or entities listed in
Subsections II(a), (b), or (c), above, with respect to the original Grantee. The
Committee may, in its discretion, permit transfers to other persons and entities
as permitted by the Plan. Neither a transfer under a domestic relations order in
settlement of marital property rights nor a transfer to an entity in which more
than fifty percent (50%) of the voting interests are owned by the Grantee or
Family Members in exchange for an interest in that entity shall be considered to
be a transfer for consideration. Within ten days of any transfer, the Grantee
shall notify the Stock Option Administrator of the Company in writing of the
transfer. Following transfer, the Option shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer and,
except as otherwise provided in the Plan or this agreement, references to the
original Grantee shall be deemed to refer to the transferee. The events of
Grantee’s termination of service on the Board provided in Section 4 hereof shall
continue to be applied with respect to the original Grantee, following which the
Option shall be exercisable by the transferee only to the extent, and for the
periods, specified in Section 4. The conduct prohibited of Grantee in Section 5
hereof shall continue to be prohibited of Grantee following transfer to the same
extent as immediately prior to transfer and the Option (or its economic value,
as applicable) shall be subject to forfeiture by the transferee and recoupment
from the Grantee to the same extent as would have been the case of the Grantee
had the Option not been transferred. The Company shall have no obligation to
notify any transferee of the Option of the Grantee’s termination of service on
the Board for any reason. The Grantee shall remain subject to the recoupment
provisions of Section 5 of this agreement and tax withholding provisions of
Section 10(d) of the Plan following transfer of the Option.

§4. Termination of Service on the Board.

(a) Termination of Service by Death. If the Grantee ceases to be a member of the
Board by reason of death, any unvested portion of the Option shall vest upon and
become exercisable in full from and after such death. The Option may thereafter
be exercised by any transferee of Grantee, if applicable, or by the legal
representative of the estate or by the legatee of Grantee under the will of
Grantee until expiration of the original term of the Option.

(b) Other Termination of Service. If the Grantee ceases to be a member of the
Board for any reason other than death, any unexercised portion of the Option
which has not vested on such date of termination of service on the Board will
automatically terminate on the date of such termination of service. Any
unexercised portion of the Option which otherwise is exercisable by the Grantee
(or any transferee) shall remain exercisable until expiration of the original
term of the Option; provided, however, that upon the discharge of the Grantee as
a Director of the Company for Cause (as defined below), the Option (whether then
held by Grantee or any transferee) shall immediately lapse and be of no further
force or effect. For purposes of this agreement, “Cause” means on account of any
act of fraud or intentional misrepresentation or embezzlement, misappropriation
or conversion of assets of the Company or any subsidiary, or the intentional and
repeated violation of the written policies or procedures of the Company.

§5. Special Forfeiture/Repayment Rules. For so long as Grantee continues as a
Director of the Company and for three years following Grantee’s termination of
service on the Board, Grantee

 

2



--------------------------------------------------------------------------------

agrees not to engage in Triggering Conduct. If Grantee engages in Triggering
Conduct during the time period set forth in the preceding sentence or in
Competitor Triggering Conduct during the time period set forth in the definition
of such conduct below, then: (a) the Option (or any part thereof that has not
been exercised) shall immediately and automatically terminate, be forfeited, and
shall cease to be exercisable at any time; and (b) the Grantee shall, within 30
days following written notice from the Company, pay to the Company an amount
equal to the gross option gain realized or obtained by the Grantee or any
transferee resulting from the exercise of such Option, measured at the date of
exercise (i.e., the difference between the market value of the Shares underlying
the Option on the exercise date and the exercise price paid for such Shares
underlying the Option), with respect to any portion of the Option that has
already been exercised at any time within three years prior to the Triggering
Conduct (the “Look-Back Period”), less $1.00. If Grantee engages only in
Competitor Triggering Conduct, then the Look-Back Period shall be shortened to
exclude any period more than one year prior to Grantee’s termination of service
on the Board, but including any period between the time of Grantee’s termination
of service on the Board and the time Grantee engaged in Competitor Triggering
Conduct.

As used herein, “Triggering Conduct” shall include disclosing or using in any
capacity other than as necessary in the performance of duties as a Director of
the Company any confidential information, trade secrets or other business
sensitive information or material concerning the Company or its subsidiaries
(collectively, the “Cardinal Group”); violation of Company policies, including
conduct which would constitute a breach of the then-most recent version of the
Certificate of Compliance with Company Policies and/or Certificate of Compliance
with Company Business Ethics Policies signed by the Grantee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer, or director of the Cardinal Group at any
time within the twelve (12) months prior to the termination of employment or
service with the Cardinal Group; any action by Grantee and/or Grantee’s
representatives that either does or could reasonably be expected to undermine,
diminish or otherwise damage the relationship between the Cardinal Group and any
of its customers, potential customers, vendors and/or suppliers that were known
to Grantee; and breaching any provision of any benefit or severance agreement
with a member of the Cardinal Group. As used herein, “Competitor Triggering
Conduct” shall include, either during Grantee’s service as a Director or within
one year following Grantee’s termination of service on the Board, accepting
employment with or serving as a consultant, advisor, or any other capacity to an
entity that is in competition with the business conducted by any member of the
Cardinal Group (a “Competitor”) including, but not limited to, employment or
another business relationship with any Competitor if Grantee has been introduced
to trade secrets, confidential information or business sensitive information
during Grantee’s service as a Director of the Company and such information would
aid the Competitor because the threat of disclosure of such information is so
great that, for purposes of this agreement, it must be assumed that such
disclosure would occur. For purposes of this agreement, the nature and extent of
Grantee’s activities, if any, disclosed to and reviewed by the Nominating and
Governance Committee of the Board (the “Nominating Committee”) prior to the date
of Grantee’s termination of service on the Board shall not, unless specified to
the contrary by the Nominating Committee in a written notice given to Grantee,
be deemed to be Competitor Triggering Conduct. The Committee shall resolve in
good faith any disputes concerning whether particular conduct constitutes
Triggering Conduct or Competitor Triggering Conduct, and any such determination
by the Committee shall be conclusive and binding on all interested persons. The
Grantee may be released from Grantee’s obligations under this Section 5 only if
the Committee (or its duly appointed designee) determines, in writing and in its
sole discretion, that such action is in the best interests of the Company.

 

3



--------------------------------------------------------------------------------

Nothing in this Section 5 constitutes a so-called “noncompete” covenant.
However, this Section 5 does prohibit certain conduct while Grantee is
associated with the Cardinal Group and thereafter and does provide for the
forfeiture or repayment of the benefits granted by this agreement under certain
circumstances, including but not limited to the Grantee’s acceptance of
employment with a Competitor. Grantee agrees to provide the Company with at
least ten (10) days written notice prior to directly or indirectly accepting
employment with or serving as a consultant, advisor, or in any other capacity to
a Competitor, and further agrees to inform any such new employer, before
accepting employment, of the terms of this Section 5 and of the Grantee’s
continuing obligations contained herein.

No provision of this agreement shall diminish, negate, or otherwise impact any
separate noncompete or other agreement to which Grantee may be a party,
including but not limited to the then-most recent version of the Certificate of
Compliance with Company Policies and/or Certificate of Compliance with Company
Business Ethics Policies; provided, however, that to the extent that any
provisions contained in any other agreement are inconsistent in any manner with
the restrictions and covenants of Grantee contained in this agreement, the
provisions of this agreement shall take precedence and such other inconsistent
provisions shall be null and void. Grantee acknowledges and agrees that the
provisions contained in this Section 5 are being made for the benefit of the
Company in consideration of Grantee’s receipt of the Option, in consideration of
exposing Grantee to the Company’s business operations and confidential
information, and for other good and valuable consideration, the adequacy of
which consideration is hereby expressly confirmed. Grantee further acknowledges
that the receipt of the Option and execution of this agreement are voluntary
actions on the part of Grantee, and that the Company is unwilling to provide the
Option to Grantee without including the restrictions and covenants of Grantee
contained in this agreement. Further, the parties agree and acknowledge that the
provisions contained in this Section 5 are ancillary to or part of an otherwise
enforceable agreement at the time the agreement is made.

§6. Right of Set-Off. By accepting this Option, the Grantee consents to a
deduction from and set-off against any amounts owed to the Grantee by the
Company from time to time (including but not limited to amounts owed to the
Grantee as Director fees, severance payments, or other fringe benefits) to the
extent of the amounts owed to the Company by the Grantee under this agreement.

§7. Restrictions on Exercise. The Option is subject to all restrictions in this
agreement or in the Plan. As a condition of any exercise of the Option, the
Company may require the Grantee or his or her transferee or successor to make
such representation and warranties and to enter into such agreements as are
necessary to comply with any applicable law or regulation or to confirm any
factual matters reasonably requested by counsel for the Company.

§8. Holding Period Requirement. As a condition to receipt of the Option, Grantee
hereby agrees to hold his or her After-Tax Net Profit in Shares until the first
anniversary of the exercise of all or a portion of the Option (or, if earlier,
the date of Grantee’s termination of service on the Board). “After-Tax Net
Profit” means the total dollar value of the Shares that Grantee elects to
exercise under this Option at the time of exercise, minus the total of (i) the
exercise price to purchase these Shares, and (ii) the amount of all applicable
federal, state, local or foreign income, employment or other tax and other
similar fees that are expected to be incurred in connection with the exercise,
determined based upon the highest applicable marginal rate for each such tax or
fee.

§9. Governing Law/Venue. This agreement shall be governed by the laws of the
State of Ohio, without regard to principles of conflicts of law, except to the
extent superceded by the laws of the United States of America. The parties agree
and acknowledge that the laws of the State of Ohio bear a

 

4



--------------------------------------------------------------------------------

substantial relationship to the parties and/or this agreement and that the
Option and benefits granted herein would not be granted without the governance
of the agreement by the laws of the State of Ohio. In addition, all legal
actions or proceedings relating to this agreement shall be brought in state or
federal courts located in Franklin County, Ohio, and the parties executing this
agreement hereby consent to the personal jurisdiction of such courts. Grantee
acknowledges that the covenants contained in Section 5 of this agreement are
reasonable in nature, are fundamental for the protection of the Company’s
legitimate business and proprietary interests, and do not adversely affect the
Grantee’s ability to earn a living in any capacity that does not violate such
covenants. The parties further agree that, in the event of any violation by
Grantee of any such covenants, the Company will suffer immediate and irreparable
injury for which there is no adequate remedy at law. In the event of any
violation or attempted violations of the restrictions and covenants of Grantee
contained in this Agreement, the Company shall be entitled to specific
performance and injunctive relief or other equitable relief, including the
issuance ex parte of a temporary restraining order, without any showing of
irreparable harm or damage, such irreparable harm being acknowledged and
admitted by Grantee, and Grantee hereby waives any requirement for the securing
or posting of any bond in connection with such remedy, without prejudice to the
rights and remedies afforded the Company hereunder or by law. In the event that
it becomes necessary for the Company to institute legal proceedings under this
agreement, Grantee shall be responsible to the Company for all costs and
reasonable legal fees incurred by the Company with regard to such proceedings.
Any provision of this agreement which is determined by a court of competent
jurisdiction to be invalid or unenforceable should be construed or limited in a
manner that is valid and enforceable and that comes closest to the business
objectives intended by such provision, without invalidating or rendering
unenforceable the remaining provisions of this agreement.

§10. Action by the Committee. The parties agree that the interpretation of this
agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this agreement and with regard to any and
all matters set forth in this agreement. The Committee may delegate its
functions under this agreement to an officer of the Company designated by the
Committee (hereinafter the “designee”). In fulfilling its responsibilities
hereunder, the Committee or its designee may rely upon documents, written
statements of the parties, or such other material as the Committee or its
designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its designee and that any decision of the
Committee or its designee relating to this agreement, including without
limitation whether particular conduct constitutes Triggering Conduct or
Competitor Triggering Conduct, shall be final and binding unless such decision
is arbitrary and capricious.

§11. Prompt Acceptance of Agreement. The Option grant evidenced by this
Agreement shall at the discretion of the Committee, be forfeited if this
Agreement is not executed by Grantee and returned to the Company within 90 days
of the Grant Date set forth below.

 

  CARDINAL HEALTH, INC. DATE OF GRANT:   By:  

 

  Its:  

 

 

5



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

The Grantee hereby: (a) acknowledges receiving a copy of the Plan, which has
either been previously delivered or is attached to this Agreement, and
represents that he/she is familiar with all provisions of the Plan; and
(b) accepts this Agreement and the Option granted to him/her under this
Agreement subject to all provisions of the Plan and this Agreement. The Grantee
further acknowledges receiving a copy of the Company’s most recent annual report
to shareholders and communications routinely distributed to the Company’s
shareholders and a copy of the Plan Description dated February 23, 2006,
pertaining to the Plan.

 

--------------------------------------------------------------------------------

Grantee Signature

--------------------------------------------------------------------------------

Social Security Number

--------------------------------------------------------------------------------

Date

 

6